Opinion filed March 11, 2010




                                              In The


   Eleventh Court of Appeals
                                            __________

             Nos. 11-10-00060-CR, 11-10-00061-CR, & 11-10-00062-CR
                                   __________

                        ISMAEL VILLARREAL, JR., Appellant

                                                  V.

                                STATE OF TEXAS, Appellee


                           On Appeals from the 104th District Court

                                       Taylor County, Texas

                    Trial Court Cause Nos. 16,732-B, 17,243-B, & 17,244-B


                             MEMORANDUM OPINION
       On February 24, 2010, Ismael Villarreal, Jr. filed in this court three pro se notices of appeal
challenging the trial court’s denial of his motions to suppress. The clerk of this court notified
appellant in writing that it did not appear that this court had jurisdiction and directing appellant to
respond showing grounds for continuing these appeals. Appellant has filed written responses.
       In his responses, appellant challenges the affidavits supporting the warrants he moved to
suppress and does not address this court’s jurisdictional concerns. We note that the notices of appeal
were not properly filed and that appealable orders have not yet been entered. TEX. R.
APP. P. 25.2(c)(1).
       The appeals are dismissed for want of jurisdiction.




                                                             PER CURIAM


March 11, 2010
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                2